Citation Nr: 1516864	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-21 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for erectile dysfunction.

2. Entitlement to service connection for erectile dysfunction, to include as secondary to service connection posttraumatic stress disorder (PTSD) with depression.

3. Entitlement to an increased rating for PTSD with depression, currently evaluated as 50 percent disabling.

4. Entitlement to an increased rating for cervical strain, currently evaluated as 10 percent disabling.

5. Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1987 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Regional Office (RO) in Waco, Texas.

In a July 2014 application for TDIU, the Veteran claimed that he had recently lost his job and that his PTSD with depression, among other disabilities, prevented him from securing or maintaining employment.  The issue of entitlement to a TDIU is therefore raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for erectile dysfunction, entitlement to an increased ratings for PTSD with depression and a cervical strain, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Evidence added to the record since the unappealed September 2005 rating decision denying entitlement to service connection for erectile dysfunction is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material evidence has been presented since the September 2005 rating, to reopen a claim of entitlement to service connection for erectile dysfunction.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim is being reopened, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  Consideration of the merits of this issue is deferred pending additional development consistent with the VCAA.

The Veteran claims, in pertinent part, that his erectile dysfunction is a result of service-connected PTSD with depression.  After reviewing all of the evidence of record available at the time of the September 2005 rating decision, which denied entitlement to service connection for erectile dysfunction, in light of the evidence submitted since that decision, the Board finds that new evidence raises a reasonable possibility of substantiating the appellant's claim.  In this regard, a September 2012 VA examiner identified medication use as one of the best predictors of erectile dysfunction.  Since September 2005, the Veteran has been awarded service connection for PTSD with depression and an August 2014 VA treatment record shows that he takes two medications to regulate mood and one for paranoid thoughts.  Accordingly, the claim is reopened.  38 C.F.R. § 3.156(a).

ORDER

New and material evidence having been received, the claim of entitlement to service connection for erectile dysfunction is reopened. 


REMAND

As to the issue of entitlement to an increased rating for PTSD with depression, a new VA examination is required to address inconsistencies and to assess the current severity of his disabilities.  The appellant is in recepit of separate ratings for PTSD with depression and cognitive impairment status post traumatic brain injury (TBI), which are currently evaluated as 50 percent and 10 percent disabling, respectively.  The September 2012 VA examination report shows that under the heading, "Differentiation of symptoms," the examiner indicated that it was possible to separate the symptoms of his mental disorders - PTSD and depression - but it was not possible to differentiate symptoms attributable to TBI because they were overlapping.  Later, under the heading "Occupational and social impairment," the examiner indicated that it was not possible to differentiate the relative contribution of PTSD and depression but that TBI was responsible for approximately 10 percent.  Further clarification is therefore needed.

The Veteran's PTSD with depression also appears to have worsened since the last evaluation.  Although the Veteran reported at the September 2012 VA examination that he had been working full time as a laboratory technician at Fort Hood since 2010, in a July 2014 application for TDIU, he claimed that he had lost his job in part because of his mental disorders.  Moreover, while the September 2012 VA examiner noted a negative history of legal or behavioral issues, in an October 2014 statement, the Veteran's wife reported a recent disorderly conduct charge and a number of attempted assaults.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).

Regarding the claim of entitlement to service connection for erectile dysfunction, an addendum opinion is required.  Although in both the September 2012 VA examination and a June 2013 addendum, the examiner addressed whether by a service-connected disorder had caused erectile dysfunction, neither opinion discussed whether a service-connected disability aggravated erectile dysfunction.  Moreover, while the June 2013 opinion identified medication use as one of the eight best predictors of erectile dysfunction, it offered no rationale for the conclusion that PTSD medication was not one of them.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Concerning the claim of entitlement to an increased rating for a cervical strain, the Veteran's claim was denied in October 2014, and he submitted a notice of disagreement concerning that decision in December 2014.  The claims file does not contain a statement of the case.  When a Veteran has filed a notice of disagreement and there is no statement of the case on file for the issue identified in the notice of disagreement, the Board must remand, not refer, the issue to the AOJ for issuance of a statement of the case. Manlincon v. West, 12 Vet. App. 238, 240 (1999).

As the issue of entitlement to a TDIU is predicated on the above issues, it is deferred pending further development.

Accordingly, the case is REMANDED for the following action:

1. Undertake all appropriate steps to issue the Veteran a statement of the case addressing the issue of entitlement to an increased rating for a cervical strain.  Thereafter, provide the Veteran and the representative the opportunity to complete a substantive appeal.  If and only if the Veteran files a timely substantive appeal (VA Form 9) on this issue should the AOJ return the issue to the Board for appellate review.

2. Schedule the Veteran for a VA examination to determine the current severity of his PTSD with depression.  In accordance with the latest worksheet for rating acquired psychiatric disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disorders. The examiner must specify in the report that the claims file, consisting of Virtual VA and VBMS records, has been reviewed.

All indicated tests should be accomplished and all pertinent findings should be reported in detail.  The examiner must describe all functional impairment due to the service-connected psychiatric impairment, to include a discussion as to any effect on employability.  The examiner must also specifically address whether it is possible to differentiate the symptoms attributable to PTSD, depression, and TBI, and if so, to identify the symptoms attributable to each.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.

3. Thereafter, forward the entire claims file in electronic records to the examiner who prepared the June 2013 VA addendum opinion on erectile dysfunction or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should provide an opinion as to whether it is at least as likely as not that either service-connected PTSD with depression or TBI (or medication therefore) aggravated (permanently made worse) the erectile dysfunction.  If so, the examiner should describe the extent of aggravation with as much detail as possible.  If there is no evidence of aggravation, a rationale should also be provided for that conclusion.

4. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

5. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


